Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 amended
Claim 5 canceled
Claim 21 new
Claim 20 withdrawn
Claims 1-4, 6-19 and 21 pending

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (KR100958332 B1) in view of Ma (PG Pub 2007/0128864 A1).
Consider Claim 1, Jin teaches the process of depositing ruthenium film (abstract). Jin teaches step (A) including providing ruthenium precursor of (p-cymene)(1,3-cyclohexadiene)Ru(0) on a substrate surface, and step (B) including providing ammonia plasma (reducing plasma) to the substrate surface in an ALD system (example 2, page 5), thus PEALD process. Jin teaches where RA and RB of (p-cymene)(1,3-cyclohexadiene)Ru(0) do not include any heteroatoms. Jin teaches the cyclic process of forming ruthenium thin film, by first step of injecting/coating ruthenium precursor into a substrate (S100), second step of purging (S200), third step of injecting reaction gas of hydrogen or ammonia (S300), fourth step of purging residual gas (S400), then the entire cycle is repeated (another steps S100-S400) for desired film thickness (page 4, second to last paragraph), where the hydrogen or ammonia gas as a reducing gas is injected by ammonia plasma or hydrogen plasma process (page 4, last paragraph).
Therefore, Jin teaches the process with the step of coating with ruthenium precursor (as a substrate surface), purging step, then pretreat the ruthenium precursor (as a substrate surface) with reducing plasma with hydrogen plasma or ammonia plasma as a pretreatment step prior to step(a), second purging step, then in the repeating/cycle process the second coating step of ruthenium precursor as the claimed step (a), followed by the second plasma step with the same reducing plasma (hydrogen plasma or ammonia plasma) as the claimed step (b).
Jin does not teach the reducing plasma power.
However, Ma is in the art of PELAD for deposition Ruthenium film suing ruthenium precursor (abstract) where the ruthenium precursor includes η6-C6H6 (1,3-cyclohexadiene) ruthenium [0153] where the RA and RB are heteroatoms, teaches the plasma process is preformed using plasma power of 100-1000 Watts [0134]. Ma teaches the plasma process for activating ruthenium materials using hydrogen plasma or ammonia plasma [0035], [0138], as reducing plasma. Ma teaches the process of providing ruthenium precursor for a time ranging between 0.1-8 seconds [0136], and plasma treatment, with reducing plasma such as hydrogen plasma or ammonia plasma, treatment for a time ranging between 0.1-20 seconds [0138]. Therefore, reducing plasma duration is 1.0 (0.1:0.1) to 200 (20:0.1) times the duration of the ruthenium plasma. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Jin with Ma to process the PEALD with the above plasma power, to expose the substrate surface to an energy density of 0.01-10 Watt/cm2 [0134].
Consider Claims 2-4 and 7-14, the combined Jin (with Ma) teaches the use of (p-cymene)(1,3-cyclohexadiene)Ru(0) as ruthenium precursor (Jin, example 2, page 5).
Consider Claim 15, the combined Jin (with Ma) teaches the use of Argon gas as a steam flow gas for ruthenium precursor (Jin, example 2, page 5).
Consider Claim 16, the combined Jin (with Ma) teaches the flowrate of ruthenium precursor in step (a) from 100-500 sccm (Ma, [0136]).
Consider Claim 17, the combined Jin (with Ma) teaches the ruthenium precursor temperature of 60℃ (Jin, example 2, page 5), and from 60-100℃ (Ma, [0136]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 18, the combined Jin (with Ma) teaches the pressure of 0.1-10 Torr (Ma, [0134]).
Consider Claim 19, the combined Jin (with Ma) teaches the use of ammonia plasma (Jin, example 2, page 5).

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Jin (KR 100958332 B1) in view of Ma (PG Pub 2007/0128864 A1), and in further view of Chung (PG Pub 2010/0075494 A1).
Consider Claim 21, the combined Jin (with Ma) teaches the previously taught in claim 1 above, including the pre-clean of a substrate step (a), prior to the ruthenium precursor deposition process step (b) (Ma, [0167]).
The combined Jin (with Ma) does not teach the pre-cleaning of the substrate with reducing plasma.
However, Chung is in the prior art of ALD process [0026], teaches the precleaning step 101 (pre-conditioning), prior to the deposition step 102 (figure 1, [0026]), where the precleaning is performed using hydrogen plasma (reducing plasma) [0026].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Jin (with Ma) with Chung to pretreat/preclean the substrate with reducing plasma prior to first deposition process of the ruthenium precursor, to clean the substrate from contamination with reasonable expectoration of success.

Response to Arguments
Applicant’s arguments, filed 05/03/2022, with respect to the rejection(s) of claim(s) 1-4, 6-19 and 21 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jin with Ma.

The applicant argued against the prior rejection on the grounds that the prior rejection does not disclose the relative duration of the reducing plasma step in relationship to the duration of the ruthenium precursor deposition step.
However, Ma disclose the duration of the reducing plasma ranging from 0.1-20 seconds [0138] where the ruthenium precursor deposition process is from 0.1-8 seconds [0136]. Therefore, encompassing the claimed range of reducing plasma duration is 1.1 to 3.0 times the duration of ruthenium precursor.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718